 In theMatterofCONTINENTAL-DIAMOND FIBRECOMPANYandDISTRICT 50, UNITEDMINE WORKERSOF AMERICACase No. 4-R-1557.-Decided November 3, 1944Mr. Charles W. Wolfe, of Philadelphia, Pa.,for the Company.Messrs.Vernon FordandElwood Moffett,ofWilmington, Del.,for District-50.Mr. George W. Cook,of Philadelphia, Pa., for the Brotherhood.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofContinental-Diamond Fibre Company, Newark, Delaware, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Eugene M. Purver,Trial Examiner.Said hearing was held at Wilmington, Delaware,on October 17, 1944.At the commencement of the hearing, the TrialExaminer granted a motion of International Brotherhood of Pulp,Sulphite & Paper Mill Workers, A. F. of L., herein called the Brother-hood, to intervene.The Company, District 50, and the Brotherhoodappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the, case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYContinental-Diamond Fibre Company is a Delaware corporationwith its principal offices at Newark, Delaware.We are here con-59 N L. R. B., No. 11.32 CONTINENTAL-DIAMOND FIBRE COMPANY33cerned with its plant at Newark, Delaware, where it is engaged in themanufacture of fibre and fibre products.During its last fiscal year95 percent of the raw materials purchased for use at its Newark plantwas shipped to the Company from points outside the State of Dela-ware.During the same period, the Company sold products from itsNewark plant valued in excess of $1,000,000, over 95 percent of whichwas shipped to points outside the State of Delaware.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, UnitedMineWorkers of America, isa labor organiza-tion admitting to membership employees of the Company.International Brotherhood of Pulp, Sulphite & Paper Mill Work-ers, is alabor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize,-District 50 as the -exclusive bar-gaining representative of the employees at its Newark plant until suchtime asDistrict 50 is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that District 50 represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'_We find that a question affecting.commerce has -arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allemployees of the Company employed at its Newark, Delaware, plant,excluding laboratory, technical, clerical, and plant-protection em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the Act.1The Field Examiner reported that District 50 presented 327 membership applicationcards bearing the names of persons who appear on the Company's pay roll of September30, 1944There are approximately 640 employees in the appropriate unit.The Brother-hood presented 127 cards bearing the names of persons on the September 30, 1944, pay roll. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Continental-Diamond Fibre Company, Newark, Delaware,,an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by District 50,United,Mine Workers of America, or by International Brotherhood ofPulp, Sulphite & Paper Mill Workers, A. F. of L., for the purposesof collective bargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.